            Case 1:16-cv-01492-EGS Document 23 Filed 11/02/18 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA

Matthew Green et al.,

                Plaintiffs,
                                                  Civil Case No.: 1:16-cv-01492-EGS
       v.
                                                  Hon. Emmet G. Sullivan
U.S. Department of Justice et al.,

                Defendants.



  PLAINTIFFS’ RESPONSE TO NOTICE OF FINAL RULE OF THE LIBRARIAN OF
                             CONGRESS

        On October 31, 2018, Defendants notified the Court of the Final Rule issued by the
Librarian of Congress in connection with the seventh triennial rulemaking proceeding under the
Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. § 1201(a)(1). See Library of
Congress, Final Rule, 83 Fed. Reg. 54010 (Oct. 26, 2018).

        The triennial rulemaking is the subject of Count II of Plaintiffs’ Complaint (challenging
Section 1201(a)(1) as an unconstitutional speech-licensing regime), and Counts VI and VII
(challenging the sixth triennial rulemaking as improperly denying exemptions that would permit
Plaintiffs’ speech activities). Plaintiffs Matthew Green and Andrew “bunnie” Huang both
participated in this rulemaking process.

        If the Court desires supplemental briefing to discuss the seventh triennial rulemaking
proceeding, and its impact on Defendant’s pending Motion to Dismiss, Plaintiffs would be glad
to provide it.


Dated: November 2, 2018                             Respectfully submitted,

                                                    /s/ Brian M. Willen
                                                    Brian M. Willen

Corynne McSherry (CA SBN 221504)                      Brian Willen (D.C. Bar No. 490471)
Kit Walsh (CA SBN 303598)                             WILSON SONSINI
Adam Schwartz (CA SBN 309491)                            GOODRICH & ROSATI
ELECTRONIC FRONTIER FOUNDATION                        Professional Corporation
815 Eddy Street                                       1301 Avenue of the Americas
San Francisco, CA 94109                               40th Floor
(415) 436-9333                                        New York, NY 10019
                                                      (212) 999-5800
